D.E. Cline, defendant below, perfected his appeal May 26, 1931, from a judgment rendered in the trial court, and on September 4, 1931, filed his brief. Defendant in error was granted his last of numerous extensions to file brief April 12, 1932, and has wholly failed to excuse his delay or failure to file brief. Under the rule of City National Bank v. Coatney,122 Okla. 233, 253 P. 481, and numerous decisions, this court need not search the record to sustain the judgment of the trial court, but where the authorities cited reasonably tend to support the alleged errors, may reverse the case in accordance with the prayer of the petition in error. The case is therefore reversed and remanded, with directions to vacate the judgment for the plaintiff and enter a judgment for the defendant.
Note. — See under (1) 2 R. C. L. 176; R. C. L. Perm. Supp. p. 360.